Citation Nr: 0533252	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-28 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to waiver of overpayment indebtedness in the 
amount of $18,153.59.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1975 to May 1976.

This appeal arose from a May 2004 decision of the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO) which denied the veteran's 
request for waiver of  indebtedness in the amount of 
$18,153.59, which was established due to continued payment of 
full VA benefits to the veteran after he was incarcerated.  
After a statement of the case was issued in July 2004, the 
veteran perfected his appeal by filing a substantive appeal 
(VA Form 9) in August 2004.   

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In his August 2004 VA Form 9, the veteran specifically 
requested a Travel Board hearing at the RO.  In April 2005, 
the RO forwarded the veteran's claims folder to the Board.  
The RO sent the veteran a letter indicating that "If you 
have already asked for a hearing before the Board, the Board 
will send you information about that by separate letter."  
However, it is the responsibility of the RO, not the Board, 
to schedule Travel Board hearings.

The veteran's accredited representative has specifically 
requested that this case be remanded so that the requested 
hearing may be scheduled.  

The Board is of course aware that the veteran is currently 
incarcerated and that his sentence is 30 years.  However, he 
is nonetheless entitled to have a hearing at the RO.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995) [even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans]. The 
Board wishes to make it clear, however, that it is entirely 
the veteran's responsibility to arrive there for any 
scheduled hearing.  

This case is therefore REMANDED to the RO for the following 
action:

The veteran should be scheduled for a Travel Board 
hearing at the RO.  
The veteran and his representative should be given 
appropriate notice of the hearing.  The veteran should 
be specifically advised that VA bears no responsibility 
with respect to his travel to the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


